Title: Thomas Jefferson to Samuel J. Harrison, 5 December 1811
From: Jefferson, Thomas
To: Harrison, Samuel Jordan


          
            
                  Sir 
                  Poplar Forest Dec. 5. 11
            
		   I had left the inclosed papers with mr Griffin in case Scott should have given any further trouble. on his departure he returned them to me, and I think it proper they should be delivered up to you. I state the list of them below. accept the
			 assurance of my respects.
            
              Th:
              Jefferson
          
          
            
              
                
                              1771. Mar. 16
                
                               
		  Richard Tullos’s patent for 374. acres
              
              
                
                              1797. May 22.
                           
                 Thomas Jefferson’s patent for 100. as
                           
              
              
                
                1795.
                
                              Dec. 23.
                
                              Wm P. Martin’scopy of the survey of the 100. as
              
              
                
                same
                date.
                Richard Stith’s certificate of the entry & survey
              
              
                
                1803.
                Dec. 26.
                  Edmund Tate’s survey of 54¾ as of the same land.
              
              
              
                1809.
                Nov. 15.
                 Wm P. Martin’s resurvey of the patent lines

              
              
                
                
                
                a plat of the 374 & 100. as shewing their contiguity.
              
            
          
        